DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-13, 17-18 and 21-33 are examined herein.

Interview Summary
The affidavit filed on 6/10/2022 was fully discussed, as considered below. Arguments presented in the same replay were also discussed.  

Affidavit
The Office appreciates Applicant Thompson’s time, experience and education in these matters. 

It is asserted: 
In view of my expertise regarding oatmeal manufacturing methods, and my status as a named co-inventor of the claimed invention at issue in the '775 Application, I am able to opine on the patentability of the current daims from the perspective of a person of ordinary skill in the art ("POSITA") as of the effective filing date of the '775 Application (i.e., Nov. 25, 2017).

All of the opinions stated herein, unless noted otherwise, are from the perspective of a POSITA as of the effective filing date of the '775 Application.

I understand that the current claims have been rejected for allegedly being obvious over a combination of several asserted prior art references, specifically: a webpage entitled "Overnight, No-Cook Refrigerator Oatmeal" (hereinafter "Matheny"), 1 in view of Huang, Hsiao-Wen, et al. "Current status and future trends of high-pressure processing in food industry." Food control 72 (2017): 1-8 (hereinafter, "Huang"), Miller et al (U.S. Pre-Grant Pub. No. 2006/0099306; hereinafter, "Miller"), and a document entitled "High Pressure Processing: Product Considerations in HPP" (NSW/FA/Fl254/160), allegedly published in January 2016 by the NSW Food Authority, Department of Primary Industries, Australia (hereinafter, "NSW"). I have read and understand each of these documents.

I have also reviewed and understand the Examiner's position regarding the alleged teachings in the asserted combination of prior art references and the alleged motivation for a POSITA to combine these teachings, as set forth in the Non-Final Office Action dated Nov. 23, 2021 ("Office Action").

I respectfully disagree with the Examiner's conclusion and it is my opinion that a POSITA would agree that the presently claimed methods for manufacturing an oatmeal mixture are nonobvious in view of the asserted combination of prior art (i.e., Matheny, in view of Huang, Miller and NSW). This position is supported by comparative experimental data and additional clarification that I can provide regarding aspects of the asserted prior art, which shall be discussed in further detail herein.
[AltContent: ]Comparative Experimental Data

I understand that Matheny has been relied upon as a primary reference in the obviousness rejection stated in the Office Action, with the Examiner relying upon Matheny's traditional "overnight oats" as a starting point, modified by selected teachings in the asserted secondary references. I have been informed that evidence of secondary considerations of nonobviousness (e.g., surprising and unexpected results) should be provided in comparison to the closest prior art. Accordingly, I carried out a comparative study which analyzed oatmeal mixtures prepared according to the present claims versus oatmeal mixtures prepared according to Matheny's method.

As explained in further detail below, this study demonstrated that HPP processing impacted the physical and chemical properties of soaked oats. In particular, the density, brix (sugar content) and consistency of soaked oats increased following HPP treatment using the tested parameters (e.g., time, temperature, and pressure). Without being bound to a theory, HPP processing using these parameters altered the physical structure of the oat flakes, promoting liquid penetration and a higher degree of swelling of the oat flakes, as compared to oatmeal produced according to traditional cold-soaked methods (e.g., Matheny's overnight oats). The shelf life of soaked oats also increased with HPP treatment. HPP processing has thus been shown to produce oatmeal mixtures that have improved palatability and extended shelf life compared to oatmeal produced using traditional cold-soaked methods. In my opinion, a POSITA would agree that each of these improvements is surprising and unexpected in view of the closest prior art.

Comparative Experiment #1: Density, Brix, and Consistency Analyses.

Sample Preparation. Matheny discloses two different overnight oats recipes, one using whole-rolled oats soaked in skim milk and low-fat yogurt with chia seeds, and another using whole-rolled oats soaked in skim milk only. In order to provide a fulsome comparison, the present study considered both options. Two control groups were prepared according to Matheny's methods and two corresponding treatment groups were prepared using identical parameters, but with HPP processing, as summarized below:
Control Group #1: Whole-rolled oats were soaked in skim milk and low-fat yogurt with chia seeds in a refrigerator at 37°F. Measurements for consistency, density, and brix values were taken at several time points (18, 24, and 48 hours after soaking). Accelerated shelf life testing was conducted over 7 days at 70°F.

Treatment Group #1: Whole-rolled oats were soaked in skim milk and low-fat yogurt with chia seeds at 37°F and subjected to HPP treatment at 87,000 psi for 6 minutes. Measurements for consistency, density, and brix values were taken at several time points (18, 24, and 48 hours after HP treatment). Accelerated shelf life testing was conducted over 7 days at 70°F.

Control Group #2: Whole-rolled oats were soaked in skim milk in a refrigerator at 37°F. Measurements for consistency, density, and brix values were taken at several time points (18, 24, and 48 hours after soaking). Accelerated shelf life testing was conducted over 7 days at 70°F.

Treatment Group #2: Whole-rolled oats were soaked in skim milk at 37°F and subjected to HPP treatment at 87,000 psi for 6 minutes. Measurements for consistency, density, and brix values were taken at several time points (18, 24, and 48 hours after HP treatment). Accelerated shelf life testing was conducted over 7 days at 70°F.


As noted above, the control group and treatment group samples were evaluated at several time points to measure consistency, density, and brix values. The parameters for these analyses are as follows:

Density analysis. Density relates to the degree of compactness of a substance and is defined by mass per unit volume. In this comparative analysis, we measured the mass of the two control groups and two treatment groups with a scale and the volume of the aforementioned with a liquid measuring cup.

Brix analysis. Brix (symbol 0Bx) is the sugar content of an aqueous solution. One degree Brix is 1 gram of sucrase in 100 grams of solution and represents the strength of the solution as percentage by mass. In this comparative analysis, we measured the Brix of the two control groups and two treatment groups with a Hanna Digital Brix Refractometer. When light enters a liquid at an angle, it changes direction. This phenomenon is called refraction. Light will refract more when traveling through a liquid with dissolved or suspended solids. Therefore, refraction can be used to measure the concentration of dissolved or suspended solids within a solution. The digital refractometer measures refraction angles and correlates them to an already established refractive index (nD).

Consistency analysis. Consistency relates to the 'firmness', 'thickness' or 'viscosity' of a liquid or fluid semi-solid. In this comparative analysis, we used a Bostwick Consistometer to measure consistency and flow rate of the two control groups and two treatment groups. The normal way to use the Consistometer is to measure the distance a sample flows in a given time interval.


Results: The results of this initial study are summarized by Tables A and B, as shown and described below.

Table A summarizes the density, brix, and consistency properties of control group #1 (non HPP-treated oats soaked in skim milk and low-fat yogurt with chia seeds) versus treatment group #1 (HPP-treated oats soaked in skim milk and low-fat yogurt with chia seeds). The density of the overnight oats increased significantly with HPP-treatment, and differed (p < 0.05) from the same recipe of overnight oats without HPP-treatment. This suggests that the oat flakes \Vere forced to absorb more of the liquid due to the HPP-treatment, which might result in a higher degree of digestibility of the oats. Additionally, the Brix of the overnight oats increased significantly with HPP-treatment, and differed (p < 0.05) from the same recipe of overnight oats without HPP-treatment. A higher Brix level equates to a higher amount of simple and complex sugars and thus better flavor. Finally, the consistency of the overnight oats increased significantly (rate decreased) with HPP-treatment, and differed (p < 0.05) from the same recipe of overnight oats without HPP-treatment. Increased consistency in the HPP-treated overnight oats suggests better hinding of the solids and t1uids in the and thus improved rnouthfeel.



Table A. Density, Brix and Consistency measures of non-HP treated and HP-treated oats soaked in skim milk and low fat yogurt with chia seeds.
Control Group #1 (No HP) vs Treatment Group #1 (HP-Treatment)
Elapsed lime
18 hour
24 hour
48 hour

T-Value

P-Value
Group
Control #1
Treatment #1
ControI#1
Treatment #1
Control #1
Treatment #1


Denslty (g/mL)
1.0428
1.1288
1.0425
1.1293
1.0418
1.1265
98.3060
0.000052
Brix(0Bx)
7.7
105
8.8
13.6
9.4
12.1
3.8359
0.030867
Consistency (cm/s)
0.067
0.033
0.070
0.033
0.077
0.050
5.7813
0.014320

(n=3)


Table B summarizes the density, brix, and consistency properties of control group #2 (non HPP-treated oats soaked in skim milk) versus treatment group #2 (HPP-treated oats soaked in skim milk). Even with the removal of low fat yogurt and chia seeds from the recipe, we gathered sirnilar evidence to our first comparative test. The density of the overnight oats increased significantly with HPP-treatment, and differed (p < 0.05) from the same recipe of overnight oats without HPP-treatment. This suggests that the oat flakes were forced to absorb more of the liquid (in this case, skim milk only) due to the HPP-treatment, which might result in a higher degree of digestibility of the oats. Additionally, the Brix of the overnight oats increased significantly with HPP-treatment, and differed (p -< 0.05) from the sa.me recipe of overnight oats without HPP-treatment. A higher Brix level equates to a higher amount of simple and complex sugars and thus better flavor. Finally, the consistency of the overnight oats increased significantly (flow rate decreased) with HPP-treatment, and differed (p < 0.05) from the sarne recipe of overnight oats without HPP-treatment. Increased consistency in the HPP-treated oats suggests better binding of the solids and fluids and thus improved mouthfeel.
Table B. Density, Brix and Consistency measures of non-HP treated and HP-treated oats soaked in skim milk.
Control Group #2 (No HP) vs Treatment Group #2 (HP-Treatment)
Elapsed Time
18 hour
24 hour
48 hour

T-Value

P-Value
Group
Control #2
Treatment #2
Control#2
Treatment #2
Control #2
Treatment #2


Density (g/ml)
1.0685
1.1548
1.0532
1.1712
1.0560
1.1607
21.5538
0.001073
Brix ('Bx)
10.9
13.6
7.7
11.3
10.9
11.6
3.2323
0.041926
Consistency (cm/s)
0.467
0.267
0.483
0.267
0.500
0.283
38.3780
0.000339

(n=3)

Comparative Expe:riment#2: Shelf-Life Study.

Sample Preparation. Specimens prepared in accordance with each of the four groups described above were also evaluated with respect to shelf life. Shelf-life testing is designed to provide an objective measure of the quality factors that define the food and the point at which failure occurs. Failure is defined as the point at which the food exhibits physical, chemical, microbiological, or sensory characteristics that are unacceptable to the consumer. In this shelf life analysis, we measured sensory characteristics of the two control groups and two treatment groups. The samples were stored at room temperature (68°F) for 7 days, and sensory measurements were taken daily for the entire duration of the experiment. This is considered an accelerated shelf life test due to the elevated stress conditions of temperature (room temperature versus refrigerated temperature) which can rapidly increase the rate of deterioration.

Results: The results of this study are summarized by Tables C and D, as shown and described below.

Table C summarizes the sensory analysis of non-HP treated and HPP-treated oats soaked in skim milk and low fat yogurt with chia seeds and stored at 68°F over the course of 7 days. On day 2 of the sensory analysis, there is a significant difference in deterioration between the non-HP treated oats (control #1) and the HPP-treated oats (treatment #1). The non-HP treated oats produced a little smell and sour flavor, likely due to colony forming units (CFlJs) of lactic acid bacteria. On day 3 of the evaluation, the non-HP treated oats were very smelly and had a very bad flavor. However, the HPP-treated oats did not show any material signs of deterioration in taste or smell throughout the 7-day evaluation. This suggests that HPP-treated overnight oats have a significantly longer shelf life (2x+) than non-HP treated overnight oats.
Table C. Sensory analysis of non-HP treated and HP-treated oats soaked in skim milk and low fat yogurt with chia seeds.
Control Group #1 (No HP) vs Treatment Group #1 (HP-Treatment)
Elapsed Time
Day
Day 1
Day 2
Day3
Group
Control #1
Treatment #1
Control #1 Tre
atment #1
Control #1
Treatment #1
Control #1
Treatment #1
Flavor
Very good
Very good
Good
Very good
Bad
Verygood
Bad
Very good
Aroma/Smell
No smell
No smell
No smell
Nosmell
Alittlesmell
No smell
Smelly
Nosmell
Elapsed Time
Day4
Day 5
Day6
Day7
Group
Control #1
Treatment #1
Contrai #1 Tre
atment #1
Cantrol #1
Treatment #1
Contrai #1
Treatment #1
Flavar
Very bad
Very good
Very bad
Good
Very bad
Good
Very bad
Good
Arama/Smell
Very smelly
No smell
Very smelly
No smell
Very smelly
Nosmell
Very smelly
Nosmell




Table D Summarizes the sensory analysis of non-EIP treated and HPP-treated oats scalded in skim milk and stored at 68°F over the course of 7 days. On day 2 of the sensory analysis, there is a significant difference in deterioration between the non-HP treated oats ( control #2) and the HPP-treated oats (treatment #2). The non-HP treated oats produced a smell and sour flavor, likely due to colony forming units (CFUs) lactic acid bacteria. On day 3 of the evaluation, the mm-HP treated oats were very smelly and had a very bad flavor. However, the HPP-treated oats did not show any material signs of deterioration in taste or smell throughout the 7-day evaluation. This suggests that HPP-treated overnight oats have a significantly longer shelf lifé (2x+) than non-HP treated overnight oats.

Table D. Sensory analysis of non-HP treated and HP•treated oats soaked in skim milk.
Control Group #2 (No HP) vs Treatment Group #2 (HP-Treatment)
Elapsed Time
Dayo
Day 1
Day2
Day3
Group
Control #1
Treatment #1
Control#1
Treatment #1
Control #1
Treatment #1
Control #1
Treatment #1
Flavor
Very good
Very good
Good
Very good
Bad
Very good
Bad
Very good
Aroma/Smell
No smell
No smell
No smell
No smell
Alittlesmell
No smell
Smelly
No smell
Elapsed Time
Day4
DayS
Day6
Day7
Group
Control #1
Treatment #1
Control#1
Treatment #1
Control #1
Treatment #1
Control #1
Treatment #1
Flavor
Very bad
Very good
Very bad
Very good
Very bad
Very good
Very bad
Very good
Aroma/Smell
Very smelly
No smell
Very smelly
Nosmell
Very smelly
Nosmell
Very smelly
No smell

{n=3)


Comparative Experiment #3: HPP Temperature Study.

One of the greatest benefits of HPP-treatment in the processing of overnight oats 1s the inactivation  efficacy  against bacterial  pathogens.  The primary  microbiological  considerations for an oatmeal product are vegetative pathogens (Listeria, Salmonella, E. coli), proteolytic Clostridium botulinum, and non-proteolytic Clostridium botulinum. Table E summarizes the limiting conditions for microbial growth for these microorganisms.


Table E. Limiting conditions for microbial growth.

Microorganisms

TempGrowth Range
Min water activity (aw)for
growth

pH growth range

Controlling Factor
Listeria monocytogenes
31.3- 113.0 'F
0.92
4.4 - 9.4
HP-Treatment (87,000 PSI for >3 mins)
Salmonella spp.
41.4-115.2 "F
0.94
3.7 -9.5
HP-Treatment (87,000 PSI for >3 mins)
Ecolispp.
43.7 -120.9 "F
0.95
4.0 -10.0
HP-Treatmenl (87,000 PSI for >3 mins)
Clostridium botulinum, type A, and proteolytic types B and F


50 - 118.4'F


0.935


4.6-9.0


Processing/Post-processing Temp (<50'F)
Clostridium botulinum, type E, and non-proteolytic types B and and
non-proteolytic types B and
F




37.9-113.0'F




0.97




5.0- 9.0




aw s0.97




Bacterial spores are well established as the most pressure-resistant biological forms known. Spores resist inactivation by high pressure alone and most require the addition of heat or some other mechanism to achieve appropriate levels of destruction. C. botulinum is one of the most pressure-resistant and hazardous microorganisms, which is a challenge in the design of high-pressure processes. Because of this, the best candidates for HPP-treatment continue to be acid foods and foods that will be refrigerated following processing (which provide control of spore formers).

All of the oatmeal mixtures studied in this comparative analysis have a pH greater than 5. Since the pH of all the products are above 5, the water activity (aw) of the products can be used as a hurdle for non-proteolytic C. botulinum control. Controlling the amount of moisture that is available in the product (water activity) to 0.97 or below to inhibit the growth of non­ proteolytic C. botulinum and processing/storing product below 50°F will inhibit the growth of proteolytic C. botulinum.

Sample Preparation. A first group of whole-rolled oats were soaked in skim milk and low-fat yogurt with chia seeds according to Matheny's recipe, at various temperatures within and outside of the critical range of 30-50°F.2 A second group ofwhole-rolled oats were soaked in skim milk according to Matheny's alternative recipe, at various temperatures within and outside of the criticality range of 30-50°F.2 Both groups of samples were then HPP-treated at 87,000 psi for 6 minutes.

Results: As illustrated by the results below, an HPP temperature range of 30-50°F was found to be necessary for the inactivation of all considered bacterial pathogens.

Table F summarizes a risk assessment on the inactivation efficacy against bacterial pathogens using HPP-treatment on treatment group #1. When the temperature of the soaked oats is greater than 50°F, the water activity is greater than 0.97. However, when the temperature of the soaked oats is less than 50°F, the water activity remains below 0.97 and thus inhibits the growth of non-proteolytic C. botulinum. Therefore, it is necessary to process the overnight oats below 50°F to prevent the growth of non-proteolytic and proteolytic C. botulinum.

    PNG
    media_image1.png
    376
    388
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    374
    381
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]Table F. Risk assessment on the inactivation efficacy against bacterial pathogens using HP-treatment on treatment group Jll
Treatment Group #1: HP-treated oats soaked in skim mllk with lowfat yogurt and chia seeds.
Pressure

87,000
PSI
Hold Time
6 Minutes
Temperature
32 °F
34 °F
46 °F
48 °F
Water activity
0.960
0.962
0.967
0.969
pH
5.39
5.39
5.39
5.39
Proleolytic C. Bot
Non-risk
Non-risk
Non-risk
Non-risk
Non-proteolytic C. Bot
Non-risk
Non-risk
Non-risk
Non-risk
Listeria monocytogenes
Non-risk
Non-risk
Non-risk
Non-risk
Salmonella spp.
Non-risk
Non-risk
Non-risk
Non-risk
E.coli spp.
Non-risk
Non-risk
Non-risk
Non-risk




[AltContent: ]Table G summarizes a risk assessment on the inactivation efficacy against bacterial pathogens using HPP-treatment on treatment group #2. When the temperature of the soaked oats is greater than 50°F, the water activity is greater than 0.97. However, when the temperature of the soaked oats is less than 50°F, the water activity remains below 0.97 and thus inhibits the growth of non-proteolytic C. botulinum. Therefore, it is necessary to process the overnight oats below 50°F to prevent the grovvth of non-proteolytic and proteolytic C. botulinum.

    PNG
    media_image3.png
    380
    388
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]Table G. Risk assessment on the inactivation efficacy against bacterial pathogens using HP-treatment on treatment group i*2
Treatment Group #2: HP-treated oats soaked in skim milk.
Pressure Hold Time Temperature Water activity pH
Proteolytic C. Bot Non-proteolytic C. Bot
Listeria monocytogenes Salmonella spp.
E.coli spp.
87,000 PSI
6 Minutes

32 °F	34 °F	46 °F	48 "F
0.965	0.967	0.967	0.969
6.41	6.41	6.41	6.41
Non-risk	Non-risk	Non-risk	Non-risk Non-risk	Non-risk	Non-risk	Non-risk Non-risk	Non-risk	Non-risk	Non-risk Non-risk	Non-risk	Non-risk	Non-risk
Non-risk	Non-risk	Non-risk	Non-risk

    PNG
    media_image4.png
    12
    388
    media_image4.png
    Greyscale





additionally, foods must be thawed for HJ>P-treatment as the technology does not work for frozen foods. Volume changes due to compression/decompression alter the cellular membrane of microorganisms and the stability of key cellular components like enzymes or proteins. Ice is less compressible than liquid/water, which protects microorganisms. lt is also possible that microorganisms adapted to cold/frozen environments present a more flexible cellular membrane and generate solutes to stabilize key components in cold environments, which may also confer pressure resistance. Therefore, product temperature ranges at or below 30 degrees are not effective for inactivating bacterial pathogens, particularly Listeria, Salmonella, and E coli.

Table H. summarizes the log reductions post inoculation and HPP-treatment of soaked oats at different hold times (3 minutes and 6 minutes). This inoculation test was performed on soaked oats in order to determine the inactivation efficacy of HPP-treatment against bacterial pathogens (Salmonella, E. coli, and Listeria) in overnight oats ( oats soaked in liquid) and criticality of certain parameters, namely hold time. The Salmonella population was reduced by 6.30 log CFU/g post HPP-treatment at 85,000 psi for 3 minutes as determined on Day 
However, this sub-lethally injured Salmonella population was able to recover during refrigerated storage at 41°F. The recovery in population resulted in 4.42 log CFU/g reduction in Salmonella post HPP-treatment as determined on Day 7. The E coli population was reduced by 3.05 log CFU/g post EIPP-treatment as determined on Day 1 However, the E. coli population recovered during the refrigerated storage of seven days and it resulted in 2.06 log CFU/g reduction post HJ>P-treatment as determined on Day 7. The L monocytogenes population was reduced by 6.58 log CFU/g and 6.75 log CFU/g post HPP-treatment as determined on Day 1 and Day 7, respectively.
Table H. Log reductions post inoculation and HP-treatment of soaked oats.
Pressure
85,000 psi
Hold time
3 minutes
6 minutes
Elasped time
Day 1
Day7
Day 1
Day7
Salmonella
6.30 !og CFU/g
4.42 !og CFU/g
7.25 !og CFU/g
6.73 !og CFU/g
E.coli spp.
3.05 log CFU/g
2.06 !og CFU/g
5.38 !og CFU/g
4.74 log CFU/g
Listeria monocytogenes
6.58 log CFU/g
6.75 log CFUig
7.33 log CFUig
7.33 log CFU/g


HPP-treatment at 85,000 psi for 6 minutes showed increased inactivation efficacy.

HPP-treatment for 6 minutes reduced the Salmonella population by 7.25 log CFO/g and 6.73 log CFU/g as determined on Day 1 and Day 7 post HPP-treatment, respectively. The E. coli population was reduced by 5.38 log CFU/g as determined on Day 1 post HPP-treatment at 85,000 psi for 6 minutes. Additionally, the E. coli population showed a reduction of 4.74 log CFU/g post HPP-treatment as determined on Day 7. The L. monocytogenes was population reduced by 7.33 log CFU/g as detem1ined on Day l post HPP-treatment and the reduction maintained throughout the Day 7 during the refrigerated storage.

In summary, an HPP-treatment at 85,000 psi for 6 minutes \-vas effective in achieving greater than 5 log reduction in Salmonella, E. coli, and L. monocytogenes on day one whereas the HPP-treatment of 85,000 psi for 3 minutes was not Furthermore, an HPP-treatment of 6 minutes at 85,000 psi was effective at maintaining the desired log reductions throughout the refrigerated storage of seven days at 41°F, demonstrating the effectiveness of a minimum of 6 minutes of HPP processing at 85,000 psi.

In view of the comparative data discussed above, it is my opinion that a POSITA would find that the present claims demonstrate surprising and unexpected results compared against oatmeal mixtures prepared according to the closest prior art identified by the Examiner (i.e., Matheny).

In response, a proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art (this does not have to be applied art, if can be whatever Applicant thinks is the closest prior art to their pending invention) which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Initially it is noted that the closest prior art is what applicant selects and does not have to be what is applied.
The studies provided show extensive work, however, they do not constitute a proper showing of unexpected results for the following reasons.
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art (this does not have to be applied art, if can be whatever Applicant thinks is the closest prior art to their pending invention) which is commensurate in scope with the claims. 
The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).
The claims do not require rolled oats, skim milk, low-fat yogurt or chia seeds, as the experimental groups do, therefore no such group is commensurate in scope with the invention as claimed.

The declaration did not provide a description of precisely what was tested, as no amounts of the oats, skim milk, yogurt and chia seeds were provided for the Control Groups or Treatment Groups.

Test results do not include all of the actual steps carried out, including the measurement of the materials employed, wherein the results obtained should be spelled out, wherein nothing concerning the work relied upon should be left to conjecture.

The results of the test performed are not toward the invention as claimed.

A showing of statistical and practical significance of the unexpected results was not provided (i.e. several data points that confirm the test result was not just a statistical flier), wherein the test results are due to the claimed features, including how the ranges and types of components are established, in other words how the specifically claimed ranges provide the unexpected result, versus not to unclaimed features. 

Applicant asserts that the density, brix (sugar content) and consistency of soaked oats increased following HPP treatment using the tested parameters (e.g., time, temperature, and pressure) using the claimed parameters altered the physical structure of the oat flakes, promoting liquid penetration and a higher degree of swelling of the oat flakes, as compared to oatmeal produced according to traditional cold-soaked methods (e.g., Matheny's overnight oats), wherein the shelf life of soaked oats also increased with HPP treatment.
Further, a proper experimental design consists of all combinations across all levels of each limitation of the pending invention.  Said experiment will comprise a total number of unique runs in a complete factorial experimental design, wherein fixed-level designs are calculated as bf where b is the number of levels for each factor and f is the number of factors. 
For example, a complete factorial design of three factors, each at two levels, would mean bf consists of 23 which equals 8 unique runs. 
Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would mean bf consists of 25 * 34 which equals 2,592 unique runs.  
The more limited the claims are, means there will be less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.
In this case, a quick look that cannot be construed as complete or accurate, shows at least 9 factors: 2 at 8 levels, 2 at some unknown amount of levels, 2 with 7 levels, 2 with 5 levels, and X with x levels, showing at least:
28 (256)  x  2X (2 x 2 repeating)  x  27 (128)  x  25 (32)  x  Xx  x  Xx which amounts to  256 x 128 x 32 x two huge unknown amounts which equals 1,048,576 x a huge unknown amount x another huge unknown amount.

As can be seen below, the claim has so many unlimited requirements (factors) with so many unclaimed levels, that it is unclear as to how such a proper experiment could be achieved.
Typically applicants do not attempt a showing of unexpected results until they have limited the claim to limited amounts of factors with limited ranges, resulting in a reasonable experimental design.
In the examiner’s opinion, although a proper showing of unexpected results can be beneficial, these attempts rarely result in ground for allowance because something is always amiss in the Experimental Design. 
The rejection of record shows know benefits in using a step of HPP when processing raw foods, therefore it is the examiner’s position that given HPP processing is known to be beneficial for raw foods, that the properties achieved by such a process are not really unexpected and the evidence of unexpected results do not support non-obviousness as weighed against the evidence of obviousness in the rejection of record.

Below are shown possible factor/levels of claim 1, for sake of discussion, not an actual design of experiment (DOE) for this case.  If Applicant would like to investigate a proper DOE further, discussion with a statistician or design engineer could be helpful.
placing any amount or type of raw oats (1) [0.1, 15, 30, 45, 60, 75, 90, and 99.9 wt%] and any amount or type of liquid (2) [0.1, 15, 30, 45, 60, 75, 90, and 99.9 wt%] in any type of  container (3) with any other ingredients (X) in any other amount (x); 
sealing any type of container (4), using any known method (5) using any process parameters (temperature, pressure);  and 
forming the oatmeal mixture by subjecting the container to a high pressure pasteurization (HPP) process, wherein the HPP process comprises: 
a pressure (6) of 82,000 - 92,000 PSI [close to and under lower limit, at lower limit, mid-range, at upper limit, and close to and above upper limit] and 
a temperature (7) of 30 - 50 °F [close to and under lower limit, at lower limit, mid-range, at upper limit,  and close to and above upper limit], 
wherein the HPP process is carried out to completion within 60 minutes (8) or less [zero, close to and above zero, mid-range, at upper limit, and close to and above upper limit], and 
wherein the oatmeal mixture has a density (9) of at least 1.1 g/mL [close to and under lower limit, at lower limit, mid-range, at upper limit, and close to and above upper limit].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 requires “the liquid is fully absorbed by the raw oats”, wherein the scope of the limitation is unclear.  The phrase, by definition, means the liquid is soaked up (i.e. absorbed) to the furthest extent (i.e. fully) by the raw oats.  It is unclear as to how much liquid oats are capable of absorbing, therefore since the scope of the amount of liquid is open up to 99.99 wt% liquid to 0.01 wt% oats, a critical element is missing, such as how so much liquid could be absorbed by so little oats.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 17-18 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny in view of the combination of Huang, Miller (2006/0099306) and NSW.
Matheny: Overnight, No-Cook Refrigerator Oatmeal; published online at least by May 31, 2012 at:  https://web.archive.org/web/20120531205101/https://www.theyummylife.com/Refrigerator_Oatmeal

Huang: Current status and future trends of high-pressure processing in food industry; Available online 20 July 2016; Food Control 72 (2017).

NSW: NSW Food Authority, Department of Primary Industries, Australia; published January of 2016; NSW/FA/F1254/1601. 


Independent claim 12
Matheny teaches methods of making a raw packaged cold oatmeal mixture, comprising:
a) placing a plurality of raw oats and a liquid in a container (see Step 2); and 
b) sealing the container (see Steps 3-5).


HPP Processing
Matheny does not discuss subjecting the container to a HPP process, as claimed, however, one of skill in the art would be motivated to turn to High Pressure Pasteurization to extend a shelf life of a raw food.
Huang also teaches methods of making raw foods, and further provides that HPP provides the benefit of maintaining the organoleptic characteristics and nutritional value of raw foods (section 3.2) and extends shelf life (sections 2.3 and 2.4).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making raw food, as the modified teaching above, to include a step of HPP, as claimed, because Huang teaches that HPP processing of raw food provides the benefit of maintaining the organoleptic characteristics and nutritional value of raw foods and extends shelf life; and one of skill in the art would be motivated to turn to HPP processing to extend a shelf life of a raw food.
The modified teaching, in Huang, discussed that HPP processing requires flexible packaging (section 3.0), however, the modified teaching does not discuss the specific HPP packaging material.
Miller also teaches HPP of foods and further provides the use of specialized packaging that provides the benefit of the packaged product not been penetrated by HPP material (ab. and para. 0003).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making/packaging foods for HPP processing, as the modified teaching above, to include the use of HPP packaging material, as required for such a process, because Miller illustrates that specialized packaging material for HPP processing provides the benefit of the packaged product not been penetrated by HPP material; and further illustrates that the art finds the use of such packaging materials to be suitable for similar intended uses, including methods of making/packaging foods for HPP processing (see MPEP 2144.07).

HPP process parameters
Pressure: The modified teaching, in Miller, provides HPP process pressures of 30,000 to 130,000 psi (0003), which encompasses a HPP process pressure of 82,000 - 92,000 psi, as claimed.

Temperature: The modified teaching does not discuss the claimed processing temperatures or claimed times.

NSW also teaches methods of HPP food, and further provides that the process temperatures vary from below zero to above 100 °C, which encompasses the claim of 30 to 50                         
                            °
                        
                    F.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food by using a step of HPP, as the modified teaching above, to include the claimed HHP temperature of 30 to 50                         
                            °
                        
                    F, because NSW illustrates that the art finds suitable for similar intended uses, including methods of making food by using a step of HPP (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Time: The modified teaching in NSW, provides HPP process times of 
from milliseconds to over 20 minutes (see short article), which encompasses the claim of to completion within 60 minutes or less.

Results of the method
The modified teaching above provides that the method forms an oatmeal mixture, as discussed above.

Properties
Density is a ratio of mass to volume, however in this case the base claim is open to any volume in the composition, wherein it is disclosed that all the liquid is fully absorbed (see clm.28) which means the volume of the product is from above zero to below 100 percent of the product made, or no volume exists in the product made.  

Therefore, it is reasonable to conclude that claimed density is a result of a method of measurement of the product made, after it is made, wherein the volume is controlled.  Based on this reasoning, it would be reasonable for one in the art to expect that a similar product made by a similar process using similar ingredients and process parameters, as that taught by the modified teaching above, would result in the product made having similar properties, including the claim wherein the oatmeal mixture has a density of at least 1.1 g/mL


In summary, applicant claims a formula (i.e. a fixed method of doing something) for making a nutritional composition that use or eliminate common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 
In other words, the act of making food or food recipes that are palatable, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 13, Matheny teaches mixing the plurality of raw oats and the liquid after adding the plurality of raw oats and the liquid to the container.
In the case of mixing the plurality of raw oats and the liquid prior to adding the plurality of raw oats and the liquid to the container, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected result (see MPEP 27144 04 IVC}.
Matheny teaches mixing by shaking the container to combine the ingredients after placing a lid on # (Step 3), and stirring the mixture (Step 4) which is shown to achieve a consistent mixture, which illustrates it is mixed to become uniform (see photos under Step 5}.

As for claim 17, the modified teaching in NSW, provides HPP process times of 
from milliseconds to over 20 minutes, as discussed above, which encompasses the claim of to completion within 15 minutes or less.



As for claim 18, the modified teaching:
in Miller, provides HPP process pressures of 30,000 to 130,000 psi, as discussed above, which encompasses a HPP process pressure of 87,000 psi, as claimed; and 
in NSW, provides HPP process times of from milliseconds to over 20 minutes, as discussed above, which encompasses the claim of to completion within 5 to 15 minutes.

As for claim 21, the modified teaching, in NSW, provides an HPP process temperature from below zero to above 100 °C, as discussed above, which encompasses the claim of a maximum temperature of 45 °F or less during the HPP process.  

As for claim 22, the modified teaching, in NSW, provides both HPP process temperatures and times of: from below zero to above 100 °C and from milliseconds to over 20 minutes, as discussed above, which encompasses the claim of a temperature of 35 - 45 °F for a time of 5 - 10 minutes.  

As for claim 23, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including a shelf life of at least 40 days when maintained at a temperature of 40°F, the shelf life being measured from the date that the HPP process is completed.  


As for claim 24, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including wherein the oatmeal mixture has an increased viscosity and/or density compared to a control sample comprising the same components and concentrations as the oatmeal mixture, which has not been subjected to the HPP process.  

As for claim 25, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including wherein the oatmeal mixture has density that is 10-20% higher compared to an otherwise identical oatmeal mixture which has not been subjected to the HPP process.  

As for claim 26, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including wherein the oatmeal mixture has density of at least 1.3 g/mL.

As for claim 27, Matheny does not limit the amount of milk, therefore the volume of liquid encompasses that the volume of liquid is sufficient to fully hydrate the raw oats. Further, Matheny provides that the liquid is absorbed (see Step 5), therefore it would have been obvious that such a feature of the method of making the oats would be desirable.

As for claim 28, Matheny does not limit the amount of milk, therefore the volume of liquid encompasses an amount that is fully absorbed by the raw oats upon completion of the process.  Further, Matheny provides that the liquid is absorbed (see Step 5), therefore it would have been obvious that such a feature of the method of making the oats would be desirable.

As for claim 29, density is a ratio of mass to volume, however in this case the base claim is open to any volume in the composition, wherein it is disclosed that all the liquid is fully absorbed (see clm.28) which means the volume of the product is from above zero to below 100 percent of the product made, or no volume exists in the product made.  
Therefore, it is reasonable to conclude that claimed density is a result of a method of measurement of the product made, after it is made, wherein the volume is controlled.  Based on this reasoning, it would be reasonable for one in the art to expect that a similar product made by a similar process using similar ingredients and process parameters, as that taught by the modified teaching above, would result in the product made having similar properties, including the claim wherein the oatmeal mixture has a density of at least 1.3 g/mL



As for claim 30, density is a ratio of mass to volume, however in this case the base claim is open to any volume in the composition, wherein it is disclosed that all the liquid is fully absorbed (see clm.28) which means the volume of the product is from above zero to below 100 percent of the product made, or no volume exists in the product made.  
Therefore, it is reasonable to conclude that claimed density is a result of a method of measurement of the product made, after it is made, wherein the volume is controlled.  Based on this reasoning, it would be reasonable for one in the art to expect that a similar product made by a similar process using similar ingredients and process parameters, as that taught by the modified teaching above, would result in the product made having similar properties, including the claim wherein the oatmeal mixture has a density of 1.1 to 2.0 g/mL

As for claim 31, Matheny discusses mixing the oatmeal mixture and further illustrates it has a uniform (i.e. consistent) consistency (i.e. form) (see the short article).  

As for claims 32-33: 
The modified teaching, in Miller, provides HPP process pressures of 30,000 to 130,000 psi (0003), which encompasses a HPP process pressure of 87,000 PSI, as in claims 32-332.
The modified teaching, in NSW, provides HPP process temperatures vary from below zero to above 100 °C, which encompasses the claim of 40                         
                            °
                        
                    F, as in claims 32-33.
The modified teaching in NSW, provides HPP process times of 
from milliseconds to over 20 minutes (see short article), which encompasses the claim of being completed within 10 minutes, as in claim 33.

Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Raghubeer teaches that HPP processing of foods products with juice (which is encompassed by the claims) have increased shelf life of greater than 4 months (see pg. 9, Key factors for adoption of HPP in food and beverage; item 4).
See Raghubeer: High Pressure Processing of Food and Beverage; AVURE Technologies; published Sept. 2015. 


Response to Arguments
It is asserted, that Claim 27 was rejected under 35 U.S.C. 112(b) for allegedly being indefinite because of its reference to "liquid" without proper antecedent basis. Applicant has corrected this typographic error, clarifying that this claim refers to the liquid introduced in base claim 12. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, with respect to claim 28, the Examiner's definition of the phrase "the liquid is fully absorbed by the raw oats" is correct. "The phrase, by definition, means the liquid is soaked up (i.e. absorbed) to the furthest extent (i.e. fully) by the raw oats." Id. The Examiner indicates that the scope of the claim is unclear because it is unclear as to how much liquid oats are capable of absorbing (see id.), however an exact absorption capacity does not need to be specified. The metes of and bounds of the claim are clearly defined and objectively testable: a method that uses a volume of liquid which results in complete absorption, with no excess liquid remaining, falls within the scope of claim 28. 
In response, given the claim allows for 0.01 % oats and 99.99 % liquid, antthing from water with one slice of oats to a bag of oats (because it has some moisture, a critical element is missing, such as one that makes clear how such a small amount of oats can absorb such a large amount of liquid, therefore the claim remains unclear.
 
 

It is asserted, that an expert declaration by co-inventor Ashley Thompson is also submitted in support of patentability and provides additional comparative data illustrating surprising and unexpected results associated with the present claims, as well as further insight from the perspective of a person of ordinary skill in the art ("POSITA"). 
It is well established that an obviousness rejection cannot be sustained if the proposed combination of references would change the basic principle of operation of the primary reference, or render the primary reference unsuitable for its intended purpose. See Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 90 USPQ2d 1865, 567 F.3d 1314 (Fed. Cir. 2009) (stating that the 'predictable result' discussed in KSR refers not only to the expectation that prior art elements are capable of being physically combined, but also that the combination would have worked for its intended purpose) citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 (2007)); See also MPEP § 2143.01(V). Stated another way, "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." In re Ratti, 270 F.2d 810, 813 (CCPA 1959); see also MPEP § 2143.01(VI). 
In response, please see the response to said declaration in the Affidavit section above. A further not, not mentioned above is that organoleptic properties are indefinite as they are relative to the person tasting, seeing, smelling… therefore they are not a matter of patentability.

It is asserted, that in this case, the asserted combination of Matheny, Huang, Miller, and NSW would clearly change the basic principle of operation of the primary reference (i.e., Matheny).  

Matheny is directed to methods for making oatmeal using a traditional cold-soak method wherein oats are allowed to soak in a liquid for several hours under refrigerated conditions (e.g., "overnight oats"). This is evident from the title of this reference - "Overnight, No-Cook Refrigerator Oatmeal." Matheny emphasizes that the disclosed methods can be used to produce an "easy, no-cook "summer porridge" by mixing the components in a jar and allowing the mixture to soak overnight or longer in a refrigerator. The result, according to Matheny, is an "an easy grab-and-go breakfast straight from the fridge." As such, Matheny is directed to a method of preparing oatmeal using: (1) simple and readily-available equipment (e.g., a refrigerator), (2) overnight, (3) with no added pressure, (4) under refrigerated conditions. In contrast, the present claims are directed to methods that: (1) require complex equipment (i.e., HPP processing equipment), and are performed (2) quickly (e.g., within 60 minutes or less), (3) under extreme pressure (at least 82,000 PSI), and (4) warm conditions (e.g., 30-50 °F or the narrower temperature ranges recited by the dependent claims). The proposed obviousness rejections therefore assumes that a POSITA would select Matheny's method as a starting point and then proceed to modify this method by choosing the opposite of every parameter taught by Matheny. As a result, it is clear that the proposed combinations change the basic principle operation of Matheny's method. For at least this reason, the asserted ground of rejection is improper and should be withdrawn. 
As noted above, a proposed combination of references is also improper if it would render the primary reference unsuitable for its intended purpose. As summarized by the Federal Circuit, "[i]f the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984). Matheny describes a traditional method for making "overnight oats." This form of oatmeal is appealing specifically because it is simple. Little active effort is required and the process can be carried out at home with no specialized equipment, by anyone. The asserted combination presumes that a POSITA would modify every parameter of Matheny's method, arriving at a new method that is clearly contrary to the underlying purpose of Matheny's original method. Indeed, the resulting method requires specialized equipment and processing parameters and shares no resemblance with the 
simple method described in Matheny. Accordingly, it is unreasonable to conclude that a POSITA would have modified Matheny as suggested in the Office Action. 
For at least these reasons, claim 12 and all of its dependent claims should be found to be patentable over the asserted combination of Matheny, Huang, Miller, and NSW. 
In response, the claims do not exclude the step of letting the oats soak for a period of time prior to HPP processing, there appears to be no support for a time range between process steps, and no evidence is provided to show that a raw food cannot have a wait time prior to HPP processing, therefore these arguments are not persuasive in light of the pending disclosure or in light of the primary teaching.
Further, no evidence is provided to show that a raw food is not edible at various stages of processing, therefore a step of HPP after sitting, does not  destroy the primary teaching.
In response, a teaching away has not been established. Matheny’s disclosure merely provides an alternative method of making cold oats. This does not constitute a teaching away from any other alternatives, including those applied, because such disclosure does not criticize, discredit, or otherwise discourage a change in method steps. See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Further, when the totality of the prior art must be considered, new inventions may be taken into account in determining obviousness. See In re United States v. Adams, 383 U.S. 39, 52, 148 USPQ 479, 484 (1966).



It is asserted, that each of the dependent claims presents one or more limitations which should be found to provide additional grounds for non-obviousness over the asserted combination of prior art. Claims 27-33 are representative in this regard. 
Claim 27 requires that the volume of liquid must be sufficient to fully hydrate the raw oats upon completion of the HPP process, and claim 28 requires that the liquid is fully absorbed by the raw oats upon completion of the HPP process. The specific volume of liquid required will vary in relation to the volume of oats (e.g., a larger volume of oats will require more liquid to result in complete hydration). However, both limitations are objectively measurable. Applicant's specification describes embodiments that resulted in full hydration of the raw oats (see, e.g., [0035] and the related figures). 
Claims 29 and 30 recite limitations regarding the density of the resulting oatmeal mixture. As explained in Applicant's previous responses, oatmeal mixtures produced according to the present methods display a pleasing texture and a pudding-like consistency, with a notable higher density compared to oatmeal made using traditional methods. For example, the comparative testing data provided in Applicant's specification demonstrates that cold-soaking methods resulted in a oatmeal that had a much lower density. This dramatic difference in density is plainly apparent (see, e.g., FIGs 1-6 and the discussion in [0035] of the specification). 
Finally, claims 32 and 33 include specific parameter sets directed to the example described in [0042] of the specification. The asserted prior art, viewed alone or in combination, would not have led a POSITA to arrive at either of these specific methods, absent the detailed roadmap provided by the present disclosure. In view of the above, claims 27-33 should be found to be nonobvious. 
In response the rejection above is proper and provides proper ground for obviousness for each and every limitation, therefore this argument is not persuasive absent a showing of criticality.  The MPEP at 2144.05.I is clear that: A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. 
Applicant is encouraged to claim the type of product they are processing as a way to further limit the claimed process. Currently the claimed HPP process is toward any type of food, however, surely to make a desirable product, Applicant must have to provide a consistent types and amounts of ingredients.

It is asserted, that in addition to the above, the asserted ground of rejection should also be withdrawn because the Office Action has not established a motivation for the POSITA to select values within the specific ranges required by the pending claims. Applicant raised this argument in the previous response and respectfully requests that the Examiner reconsider it in view of the present amendments. The Office Action relies upon the asserted prior art's disclosure of substantially broader ranges to supply these claim limitations. However, there is no reasonable motivation for a POSITA to have selected time, temperature and pressure parameters within the narrow ranges required by present claims based upon these substantially broader ranges disclosed in the prior art. Furthermore, it is important to recognize that the Office Action relies upon a POSITA arbitrarily selecting values for 3 different parameters that would happen to fall within the required ranges. In other words, there is no reasonable basis to conclude that a POSITA would have selected a value within the range required by any one of these parameters, never mind a value within the narrow ranges required for all three parameters. Numerous permutations of values are possible in view of the broad ranges disclosed by the asserted prior art, and the vast majority of these combinations would fall outside of the scope of the present claims. Accordingly, for at least this reason, the asserted ground of rejection is improper and should be withdrawn. 
In response, the prior art shows that is known for encompassing ranges to be used for HPP processing, therefore this argument is not persuasive.  It is agreed that there is no anticipatory reference provided, however, absent a showing of criticality, obviousness stands. As discussed above,  Further the claim sets forth no specific product that is being processes, therefore it is reasonable to expect a method of processing it to be equally broad.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793